UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:May 31, 2014 Item 1. Schedule of Investments. Aurora Horizons Fund Consolidated Schedule of Investments May 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 63.15% Aerospace & Defense - 3.31% B/E Aerospace, Inc. (b) $ Boeing Co. (e)(g) Exelis, Inc. L-3 Communications Holdings, Inc. (e) Lockheed Martin Corp. (e) Raytheon Co. (e) Safran SA (a) Triumph Group, Inc. Zodiac Aerospace (a) Air Freight & Logistics - 0.40% Expeditors International of Washington, Inc. (g) United Parcel Service, Inc. (g) Airlines - 0.70% Alaska Air Group, Inc. American Airlines Group, Inc. (b) Copa Holdings SA (a) Delta Air Lines, Inc. Southwest Airlines Co. United Continental Holdings, Inc. (b) Auto Components - 1.68% American Axle & Manufacturing Holdings, Inc. (b) Delphi Automotive PLC (a) Faurecia (a) Goodyear Tire & Rubber Co. Koito Manufacturing Co. Ltd. (a) Lear Corp. (e) TRW Automotive Holdings Corp. (b) Automobiles - 0.15% Ford Motor Co. General Motors Co. (g) Banks - 2.52% Bank Of America Corp. (e) Comerica, Inc. (e) Danske Bank A/S (a) JPMorgan Chase & Co. (e) M&T Bank Corp. Regions Financial Corp. Wells Fargo & Co. (g) Beverages - 0.94% Anheuser Busch InBev NV - ADR (a) Coca-Cola Co. (g) Molson Coors Brewing Co. Building Products - 0.13% Masco Corp. Capital Markets - 0.89% Bank of New York Mellon Corp. (g) GAM Holding AG (a) Chemicals - 3.90% Air Products & Chemicals, Inc. Air Water, Inc. (a) Akzo Nobel NV (a) Cytec Industries, Inc. Dow Chemical Co. Koninklijke DSM NV (a) Kuraray Co. Ltd. (a) LyondellBasell Industries NV (a) Monsanto Co. (e) Taminco Corp. (b) Commercial Services & Supplies - 1.63% Secom Co. Ltd. (a) Serco Group PLC (a) Tyco International Ltd. (a) Communications Equipment - 0.03% Cisco Systems, Inc. Construction & Engineering - 0.33% Quanta Services, Inc. (b)(e) Construction Materials - 0.14% Holcim Ltd. (a) Consumer Finance - 0.46% American Express Co. (g) Capital One Financial Corp. Discover Financial Services Containers & Packaging - 1.31% Owens-Illinois, Inc. (b)(e) Diversified Consumer Services - 0.26% Bridgepoint Education, Inc. (b) Weight Watchers International, Inc. (g) Diversified Financial Services - 2.96% ASX Ltd. (a) Berkshire Hathaway, Inc. (b)(e)(g) Far East Horizon Ltd. (a) ING Groep NV (a)(b) Leucadia National Corp. (e) Rescap Liquidating Trust Voya Financial, Inc. Diversified Telecommunication Services - 0.50% Verizon Communications, Inc. (e) Electric Utilities - 0.89% Endesa SA (a) Exelon Corp. Electrical Equipment - 0.50% General Cable Corp. Electronic Equipment, Instruments & Components - 0.34% Arrow Electronics, Inc. (b) Corning, Inc. (g) Energy Equipment & Services - 5.25% Baker Hughes, Inc. (e) Cameron International Corp. (b)(e) Ensco PLC (a) Halliburton Co. (e) John Wood Group PLC (a) Nabors Industries Ltd. (a) National Oilwell Varco, Inc. Ocean Rig UDW, Inc. (a) Oil States International, Inc. (b)(e) Subsea 7 SA (a) Technip SA (a) Food & Staples Retailing - 2.19% CVS Caremark Corp. (e)(g) Kroger Co. (e) Walgreen Co. (g) Wal-Mart Stores, Inc. (e)(g) Food Products - 2.10% Archer-Daniels-Midland Co. (e) Aryzta AG (a) Ingredion, Inc. Kellogg Co. (e) Kerry Group PLC (a) Mondelez International, Inc. Nutreco NV (a) Health Care Equipment & Supplies - 0.60% Abbott Laboratories (g) BioMerieux (a) Health Care Providers & Services - 1.63% Aetna, Inc. (e) Cardinal Health, Inc. (e) Fresenius SE & KGaA (a) HCA Holdings, Inc. (b) Sonic Healthcare Ltd. (a) UDG Healthcare PLC (a) WellPoint, Inc. Hotels, Restaurants & Leisure - 1.45% Chipotle Mexican Grill, Inc. (b)(g) Compass Group PLC (a) Hotel Shilla Co. Ltd. (a) Las Vegas Sands Corp. Norwegian Cruise Line Holdings Ltd. (a)(b) Royal Caribbean Cruises Ltd. (a) Starwood Hotels & Resorts Worldwide, Inc. (e) Household Durables - 1.64% Harman International Industries, Inc. (e) Mohawk Industries, Inc. (b)(e) Whirlpool Corp. Independent Power and Renewable Electricity Producers - 0.81% Calpine Corp. (b)(e) NRG Energy, Inc. (e) Industrial Conglomerates - 1.53% DCC PLC (a) First Pacific Co. Ltd. (a) ThyssenKrupp AG (a)(b) Insurance - 1.22% Aflac, Inc. Ambac Financial Group, Inc. (b) American International Group, Inc. (g) Everest Re Group Ltd. (a) Hartford Financial Services Group, Inc. (e) Lincoln National Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. (e) Internet Software & Services - 0.75% Google, Inc. - Class C (b) Google, Inc. - Class A (b)(g) Open Text Corp. (a) Spark Networks, Inc. (b) IT Services - 1.61% Accenture PLC (a)(e)(g) AtoS (a) Computer Sciences Corp. Itochu Techno-Solutions Corp. (a) Nomura Research Institute Ltd. (a) Western Union Co. Xerox Corp. Leisure Products - 0.12% Hasbro, Inc. Machinery - 1.78% Caterpillar, Inc. Cummins, Inc. Harsco Corp. Kurita Water Industries Ltd. (a) Sulzer AG (a) Timken Co. Trinity Industries, Inc. (e) Volvo AB (a) Wartsila OYJ Abp (a) Media - 4.09% CBS Corp. (e) Comcast Corp. DIRECTV (b)(g) DISH Network Corp. (b)(e) Liberty Global PLC (a)(b) Liberty Global PLC (a)(b) Liberty Media Corp. (b) Sinclair Broadcast Group, Inc. (g) Sirius XM Holdings, Inc. (b) Time Warner Cable, Inc. (e) Time Warner, Inc. Tribune Co. (b)(e) Walt Disney Co. (g) Metals & Mining - 0.04% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Multiline Retail - 1.20% Dollar General Corp. (b) Family Dollar Stores, Inc. Kohl's Corp. (g) Macy's, Inc. Target Corp. (g) Oil, Gas & Consumable Fuels - 1.46% Anadarko Petroleum Corp. (e) Antero Resources Corp. (b)(e) Chesapeake Energy Corp. ConocoPhillips Devon Energy Corp. EOG Resources, Inc. Gulfport Energy Corp. (b) Hollyfrontier Corp. Marathon Oil Corp. Marathon Petroleum Corp. Rentech, Inc. (b) Tesoro Corp. Valero Energy Corp. Whiting Petroleum Corp. (b) Paper & Forest Products - 0.01% International Paper Co. Personal Products - 0.00% Herbalife Ltd. (a) Pharmaceuticals - 1.63% AbbVie, Inc. Allergan, Inc. AstraZeneca PLC - ADR (a) Mylan, Inc. (b) Pfizer, Inc. Professional Services - 0.91% Manpowergroup, Inc. Robert Half International, Inc. Teleperformance (a) Towers Watson & Co. Real Estate Management & Development - 0.47% CBRE Group, Inc. (b) Road & Rail - 1.21% Hertz Global Holdings, Inc. (b)(g) Semiconductors & Semiconductor Equipment - 1.01% Avago Technologies Ltd. Freescale Semiconductor Ltd. (a)(b) Intel Corp. (e) Lam Research Corp. (b) Maxim Integrated Products, Inc. Micron Technology, Inc. (b) NXP Semiconductors NV (a)(b) Software - 0.35% Activision Blizzard, Inc. Adobe Systems, Inc. (b) Microsoft Corp. ServiceNow, Inc. (b) Vringo, Inc. (b) Specialty Retail - 1.33% Advance Auto Parts, Inc. Bed Bath & Beyond, Inc. (b)(e)(g) Best Buy Co., Inc. CarMax, Inc. (b)(g) Foot Locker, Inc. Group 1 Automotive, Inc. Ulta Salon Cosmetics & Fragrance, Inc. (b) Technology Hardware, Storage & Peripherals - 0.74% Apple, Inc. (e)(g) Hewlett-Packard Co. SanDisk Corp. Seagate Technology PLC (a) Western Digital Corp. Textiles, Apparel & Luxury Goods - 0.42% Coach, Inc. (g) Nike, Inc. Thrifts & Mortgage Finance - 0.40% Federal Home Loan Mortgage Corp. (b) Federal National Morgage Association (b) Ocwen Financial Corp. (b) Trading Companies & Distributors - 0.06% AerCap Holdings NV (a)(b) Transportation Infrastructure - 0.53% SATS Ltd. (a) Wireless Telecommunication Services - 0.64% Tim Participacoes SA - ADR (a) T-Mobile US, Inc. (b) Vodafone Group PLC - ADR (a) TOTAL COMMON STOCKS (Cost $112,349,875) PREFERRED STOCKS - 0.10% Consumer Finance - 0.10% Ally Financial, Inc. TOTAL PREFERRED STOCKS (Cost $187,923) Principal Amount Value CORPORATE BONDS - 6.08% Aerospace & Defense - 0.26% FGI Operating Co. LLC 7.875%, 05/01/2020 Automobiles - 0.09% General Motors Co. 6.250%, 10/02/2043 (h) Cable & Satellite - 0.08% Numericable Group SA 6.250%, 05/15/2024 (a)(h) Chemicals - 0.22% INEOS Group Holdings SA 6.125%, 08/15/2018 (a)(h) Colleges, Universities, and Professional Schools - 0.15% Board of Trustees of The Leland Stanford Junior University 4.249%, 05/01/2054 Massachusetts Institute of Technology 4.678%, 07/01/2114 Commercial Banks - 0.29% Washington Mutual Bank 0.000%, 06/16/2010 (f) 0.000%, 12/31/2014 (f) 0.000%, 06/01/2016 (f) Communications Equipment - 0.67% Avaya, Inc. 10.500%, 03/01/2021 (h) Distributors - 0.24% HD Supply, Inc. 11.500%, 07/15/2020 Electric Power Generation, Transmission and Distribution - 0.67% Energy Future Intermediate Holding Co. LLC 10.000%, 12/01/2020 (f) Energy Equipment & Services - 0.18% Hercules Offshore, Inc. 10.250%, 04/01/2019 (h) Health Care Providers & Services - 0.31% Gentiva Health Services, Inc. 11.500%, 09/01/2018 Healthcare Services - 0.39% InVentiv Health, Inc. 10.000%, 08/15/2018, Issue Price $95 (h) 10.000%, 08/15/2018, Issue Price $100 (h) Hotels, Restaurants & Leisure - 0.25% Caesars Entertainment Operating Co., Inc. 5.750%, 10/01/2017 Darden Restaurants, Inc. 3.350%, 11/01/2022 Media - 0.55% LBI Media, Inc. 10.000%, 04/15/2019(h) Visant Corp. 10.000%, 10/01/2017 Oil, Gas & Consumable Fuels - 0.50% Quicksilver Resources, Inc. 9.125%, 08/15/2019 11.000%, 07/01/2021 (h) Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 0.17% Hexion US Finance Corp. 8.875%, 02/01/2018 Semiconductors & Semiconductor Equipment - 0.28% Advanced Micro Devices, Inc. 7.750%, 08/01/2020 7.500%, 08/15/2022 Software - 0.48% Interface Security Systems Holdings, Inc. 9.250%, 01/15/2018 (h) Wireless Telecommunication Services - 0.30% Altice Finco SA 8.125%, 01/15/2024 (a)(h) Clearwire Communications LLC 14.750%, 12/01/2016 (h) TOTAL CORPORATE BONDS (Cost $11,829,827) MUNICIPAL BONDS - 1.95% Alabama - 0.01% City of Jasper, AL 3.500%, 03/01/2030 3.750%, 03/01/2033 Arizona - 0.33% La Paz County Industrial Development Authority 7.000%, 03/01/2034 California - 0.09% City of Torrance, CA 4.500%, 06/01/2044 Inland Valley Development Agency 5.500%, 03/01/2033 Lincoln Unified School District 4.250%, 08/01/2038 RNR School Financing Authority 4.250%, 09/01/2044 Colorado - 0.07% City of Commerce City, CO 4.250%, 08/01/2040 Florida - 0.12% St. Johns River Power Park 3.125%, 10/01/2026 3.500%, 10/01/2031 3.625%, 10/01/2032 3.625%, 10/01/2033 Illinois - 0.16% Chicago Midway International Airport 5.000%, 01/01/2041 City of Chicago, IL 5.250%, 01/01/2033 5.000%, 01/01/2034 State of Illinois 4.375%, 04/01/2035 Kansas - 0.15% Kansas Development Finance Authority 3.000%, 04/01/2027 Seward County Unified School District No. 480 Liberal 3.375%, 09/01/2029 4.250%, 09/01/2039 Maryland - 0.03% County of Baltimore, MD 3.000%, 02/01/2027 3.000%, 08/01/2027 Massachusetts - 0.01% Massachusetts Development Finance Agency 4.500%, 03/01/2037 Michigan - 0.07% City of Holland, MI 5.000%, 07/01/2039 Holland School District 3.500%, 05/01/2030 3.625%, 05/01/2032 3.750%, 05/01/2034 Mississippi - 0.01% Mississippi State University Educational Building Corp. 4.000%, 08/01/2041 Missouri - 0.04% Health & Educational Facilities Authority of the State of Missouri 3.625%, 10/01/2026 3.750%, 10/01/2027 4.000%, 10/01/2028 4.100%, 10/01/2030 New Jersey - 0.04% Cumberland County Improvement Authority 4.000%, 05/01/2039 New Jersey Educational Facilities Authority 3.500%, 09/01/2027 New Mexico - 0.09% City of Albuquerque, NM 3.250%, 07/01/2030 3.500%, 07/01/2031 3.500%, 07/01/2032 3.500%, 07/01/2033 New York - 0.03% New York State Dormitory Authority 4.000%, 02/15/2031 North Carolina - 0.04% City of Durham, NC 4.000%, 04/01/2032 4.000%, 04/01/2033 3.250%, 04/01/2034 Ohio - 0.38% Buckeye Tobacco Settlement Financing Authority 5.125%, 06/01/2024 City of Akron, OH 3.250%, 12/01/2027 3.375%, 12/01/2028 City of Westlake, OH 4.000%, 12/01/2037 4.000%, 12/01/2041 4.125%, 12/01/2044 County of Cuyahoga, OH 4.000%, 12/01/2036 County of Franklin, OH 3.750%, 06/01/2033 Lebanon City School District 4.250%, 12/01/2050 Ohio Air Quality Development Authority 3.750%, 12/01/2023 Pennsylvania - 0.09% State Public School Building Authority 4.250%, 11/15/2043 Uniontown Area School District 3.625%, 10/01/2032 Puerto Rico - 0.04% Commonwealth of Puerto Rico 8.000%, 07/01/2035 Puerto Rico Highways & Transportation Authority 5.550%, 07/01/2018 5.850%, 07/01/2025 South Carolina - 0.03% County of Charleston, SC 5.250%, 12/01/2038 Texas - 0.12% Klein Independent School District 3.250%, 02/01/2029 3.500%, 02/01/2032 4.000%, 02/01/2044 Prosper Independent School District 3.750%, 02/15/2038 TOTAL MUNICIPAL BONDS (Cost $3,733,753) BANK LOANS - 3.27% Bennu Oil & Gas LLC 8.750%, 04/25/2020 Centaur Gaming 8.750%, 02/20/2020 Deluxe Term Loan 6.500%, 02/25/2020 Gentiva Health Services, Inc. 6.500%, 10/18/2019 Ocean Rig 6.000%, 03/31/2021 Toys R Us Property Co. 6.000%, 08/21/2019 Travelport, LLC 6.250%, 06/26/2019 Wyle Services Corp. 5.000%, 05/21/2021 TOTAL BANK LOANS (Cost $6,341,332) INVESTMENT COMPANIES - 0.83% Blackrock MuniAssets Fund, Inc. Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund TOTAL INVESTMENT COMPANIES (Cost $1,535,376) PURCHASED OPTIONS - 1.39% Call Options - 0.82% Air Products & Chemicals, Inc. Expiration: June 2014, Exercise Price $130.00 Berkshire Hathaway, Inc. Expiration: January 2015, Exercise Price $75.00 59 Chicago Board Options Exchange Volatility Index Expiration: June 2014, Exercise Price $25.00 (d) 38 Expiration: June 2014, Exercise Price $28.00 Expiration: July 2014, Exercise Price $19.00 (d) 30 Expiration: July 2014, Exercise Price $20.00 (d) 55 Expiration: September 2014, Exercise Price $40.00 (d) Chesapeake Energy Corp. Expiration: July 2014, Exercise Price $35.00 93 Dow Chemical Co. Expiration: June 2014, Exercise Price $55.00 24 Expiration: September 2014, Exercise Price $55.00 15 General Motors Co. Expiration: June 2014, Exercise Price $35.00 Expiration: January 2015, Exercise Price $20.00 Mylan, Inc. Expiration: July 2014, Exercise Price $50.00 31 SPDR S&P rust Expiration: December 2014, Exercise Price $193.00 (d) 10 Expiration: January 2015, Exercise Price $183.00 Expiration: January 2015, Exercise Price $186.00 63 Sysco Co. Expiration: August 2014, Exercise Price $39.00 50 United Parcel Service, Inc. Expiration: January 2015, Exercise Price $60.00 2 Put Options - 0.57% Chipotle Mexican Grill, Inc. Expiration: January 2015, Exercise Price $540.00 5 Consumer Discretionary Select Sector SPDR Fund Expiration: September 2014, Exercise Price $57.00 (d) 30 Expiration: September 2014, Exercise Price $62.00 (d) 3 Consumer Staples Select Sector SPDR Fund Expiration: September 2014, Exercise Price $38.00 (d) 50 Expiration: September 2014, Exercise Price $41.00 (d) 7 CurrencyShares Australian Dollar Trust Expiration: June 2014, Exercise Price $89.00 (d) Expiration: September 2014, Exercise Price $88.00 (d) 13 Energy Select Sector SPDR Fund Expiration: September 2014, Exercise Price $78.00 (d) 14 Expiration: September 2014, Exercise Price $85.00 (d) 5 Financial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $18.00 (d) Expiration: September 2014, Exercise Price $21.00 (d) 12 Health Care Select Sector SPDR Fund Expiration: September 2014, Exercise Price $51.00 (d) 40 Expiration: September 2014, Exercise Price $56.00 (d) 3 Industrial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $46.00 (d) 40 Expiration: September 2014, Exercise Price $48.00 (d) 5 iShares 20+ Year Treasury Bond ETF Expiration: September 2014, Exercise Price $96.00 (d) 20 Expiration: September 2014, Exercise Price $105.00 (d) 5 iShares China Large-Cap ETF Expiration: August 2014, Exercise Price $32.50 (d) 30 Expiration: January 2015, Exercise Price $35.00 (d) 5 iShares MSCI Brazil Capped ETF Expiration: July 2014, Exercise Price $42.00 (d) 50 iShares MSCI Emerging Markets ETF Expiration: September 2014, Exercise Price $35.00 (d) 20 Expiration: September 2014, Exercise Price $39.50 (d) 10 iShares MSCI Germany ETF Expiration: January 2015, Exercise Price $25.00 (d) 50 Expiration: January 2015, Exercise Price $29.00 (d) 10 iShares MSCI Hong Kong ETF Expiration: September 2014, Exercise Price $17.00 (d) 50 Expiration: September 2014, Exercise Price $19.00 (d) 50 iShares MSCI South Korea Capped ETF Expiration: January 2015, Exercise Price $54.00 (d) 20 Expiration: January 2015, Exercise Price $59.00 (d) 7 iShares Russell 2000 ETF Expiration: June 2014, Exercise Price $97.00 (d) Expiration: June 2014, Exercise Price $106.00 Expiration: September 2014, Exercise Price $95.00 (d) 40 Expiration: September 2014, Exercise Price $103.00 (d) 10 Expiration: September 2014, Exercise Price $115.00 (d) 3 iShares US Real Estate ETF Expiration: June 2014, Exercise Price $63.00 (d) Japanese Yen Future Option Expiration: September 2014, Exercise Price $92.00 (d) 1 44 Materials Select Sector SPDR Fund Expiration: September 2014, Exercise Price $40.00 (d) 40 Expiration: September 2014, Exercise Price $45.00 (d) 5 Sinclair Broadcast Group, Inc. Expiration: August 2014, Exercise Price $25.00 SPDR Barclays High Yield Bond ETF Expiration: January 2015, Exercise Price $36.00 (d) 30 Expiration: January 2015, Exercise Price $40.00 (d) 10 SPDR S&P rust Expiration: June 2014, Exercise Price $150.00 (d) Expiration: June 2014, Exercise Price $156.00 (d) Expiration: July 2014, Exercise Price $137.00 (d) Expiration: July 2014, Exercise Price $147.00 (d) Expiration: July 2014, Exercise Price $176.00 (d) Expiration: December 2014, Exercise Price $163.00 (d) 10 Expiration: January 2015, Exercise Price $90.00 Expiration: January 2015, Exercise Price $130.00 Expiration: January 2015, Exercise Price $165.00 Expiration: January 2015, Exercise Price $183.00 Expiration: January 2015, Exercise Price $186.00 63 Technology Select Sector SPDR Fund Expiration: September 2014, Exercise Price $30.00 (d) 40 Expiration: September 2014, Exercise Price $36.00 (d) 5 Utilities Select Sector SPDR Fund Expiration: September 2014, Exercise Price $35.00 (d) 40 Expiration: September 2014, Exercise Price $39.00 (d) 5 Whole Foods Market, Inc. Expiration: January 2015, Exercise Price $45.25 42 WisdomTree Japan Hedged Equity Fund Expiration: January 2015, Exercise Price $44.38 (d) 20 TOTAL PURCHASED OPTIONS (Cost $3,715,130) Principal Amount Value SHORT-TERM INVESTMENTS - 24.75% Money Market Funds - 24.75% Fidelity Institutional Money Market Portfolio - Class I, 0.048% (c)(d)(e) First American Prime Obligations Fund - Class Z, 0.016% (c)(d)(e) STIT - Liquid Assets Portfolio - Institutional Class, 0.057% (c)(d)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $48,298,272) Total Investments (Cost $187,991,488) - 101.52% Assets in Excess of Other Liabilities - (1.52)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipts (a) Foreign issued security. (b) Non-income producing security. (c) Variable rate security.The rate shown is as of May 31, 2014. (d) All or a portion of this security is held by Aurora Horizons Fund CFC Ltd. (e) All or a portion of this security is pledged as collateral for securities sold short and derivative insturments including written options, swaps, forwards, and futures with an aggregate fair value of $34,057,866 (f) Represents a security in default. (g) All or a portion of this security may be subject to call options written. (h) Securities issued pursuant to Rule 144A under the Securities Act of 1933.Such securities are deemed to be liquid and the aggregate value, $5,426,340, represents 2.78% of net assets. The Schedule of Investments incorporates the Global Industry Classification Standard(GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Aurora Horizons Fund Consolidated Schedule of Securities Sold Short May 31, 2014 (Unaudited) Shares Value COMMON STOCKS Aerospace & Defense B/E Aerospace, Inc. ) $ ) KEYW Holding Corp. ) ) Rockwell Collins, Inc. ) ) ) Air Freight & Logistics CH Robinson Worldwide, Inc. ) ) FedEx Corp. ) ) XPO Logistics, Inc. ) ) ) Automobiles Tesla Motors, Inc. ) ) Banks First Republic Bank ) ) US Bancorp ) ) Wells Fargo & Co. ) ) ) Biotechnology BioCryst Pharmaceuticals, Inc. ) ) Cepheid, Inc. ) ) Enzymotec Ltd. (a) ) ) Exact Sciences Corp. ) ) NewLink Genetics Corp. ) ) OPKO Health, Inc. ) ) Raptor Pharmaceutical Corp. ) ) ) Building Products LIXIL Group Corp. (a) ) ) Masco Corp. ) ) Trex Co., Inc. ) ) ) Capital Markets E*Trade Financial Corp. ) ) Morgan Stanley ) ) State Street Corp. ) ) TD Ameritrade Holding Corp. ) ) ) Chemicals Dow Chemical Co. ) ) FMC Corp. ) ) Huntsman Corp. ) ) Sigma-Aldrich Corp. ) ) WR Grace & Co. ) ) ) Commercial Services & Supplies Enernoc, Inc. ) ) Communications Equipment NETGEAR, Inc. ) ) Construction & Engineering Fluor Corp. ) ) Construction Materials Martin Marietta Materials, Inc. ) ) Vulcan Materials Co. ) ) ) Consumer Finance American Express Co. ) ) Diversified Financial Services Moody's Corp. ) ) NASDAQ OMX Group, Inc. ) ) ) Diversified Telecommunication Services 8x8, Inc. ) ) AT&T, Inc. ) ) ) Electric Utilities Entergy Corp. ) ) Southern Co. ) ) ) Electrical Equipment Acuity Brands, Inc. ) ) Encore Wire Corp. ) ) ) Electronic Equipment, Instruments & Components Amphenol Corp. ) ) Itron, Inc. ) ) Trimble Navigation Ltd. ) ) Universal Display Corp. ) ) ) Energy Equipment & Services Cameron International Corp. ) ) Core Laboratories NV (a) ) ) FMC Technologies, Inc. ) ) Transocean Ltd. (a) ) ) Weatherford International Ltd. (a) Food & Staples Retailing Whole Foods Market, Inc. ) ) Food Products Amira Nature Foods Ltd. (a) ) ) Boulder Brands, Inc. ) ) Hershey Co. ) ) JM Smucker Co. ) ) Keurig Green Mountain, Inc. ) ) Kraft Foods Group, Inc. ) ) ) Health Care Equipment & Supplies ABIOMED, Inc. ) ) IDEXX Laboratories, Inc. ) ) Intuitive Surgical, Inc. ) ) Mindray Medical International Ltd. - ADR (a) ) ) Novadaq Technologies, Inc. (a) ) ) ResMed, Inc. ) ) STAAR Surgical Co. ) ) Zeltiq Aesthetics, Inc. ) ) ) Health Care Providers & Services Accretive Health, Inc. ) ) Bio-Reference Labs, Inc. ) ) Henry Schein, Inc. ) ) ) Health Care Technology Cerner Corp. ) ) Hotels, Restaurants & Leisure Carnival Corp. ) ) Ignite Restaurant Group, Inc. ) ) Noodles & Co. ) ) Ruby Tuesday, Inc. ) ) Starbucks Corp. ) ) ) Household Durables iRobot Corp. ) ) Toll Brothers, Inc. ) ) ) Household Products Church & Dwight, Inc. ) ) Clorox Co. ) ) Colgate Palmolive Co. ) ) ) Industrial Conglomerates Roper Industries, Inc. ) ) Insurance Alleghany Corp. ) ) Internet & Catalog Retail Amazon.com, Inc. ) ) MakeMyTrip Ltd. (a) Internet Software & Services Angie's List, Inc. ) ) Constant Contact, Inc. ) ) Stamps.com, Inc. ) ) Trulia, Inc. ) ) ) IT Services FleetCor Technologies, Inc. ) ) Gartner, Inc. ) ) Vantiv, Inc. ) ) Visa, Inc. ) ) ) Leisure Products Arctic Cat, Inc. ) ) Life Sciences Tools & Services Mettler-Toledo Internationa, Inc. ) ) Machinery Colfax Corp. ) ) Deere & Co. ) ) Dover Corp. ) ) PACCAR, Inc. ) ) Pall Corp. ) ) Pentair Ltd. (a) ) ) WABCO Holdings, Inc. ) ) Wabtec Corp. ) ) ) Media Charter Communications, Inc. ) ) Discovery Communications, Inc. ) ) Liberty Media Corp. ) ) Scripps Networks Interactive, Inc. ) ) Sirius XM Holdings, Inc. ) ) Walt Disney Co. ) ) ) Multiline Retail Takashimaya Co. Ltd. (a) ) ) Multi-Utilities NiSource, Inc. ) ) Sempra Energy ) ) ) Oil, Gas & Consumable Fuels Apache Corp. ) ) Cabot Oil & Gas Corp. ) ) Cheniere Energy, Inc. ) ) Energen Corp. ) ) Kinder Morgan, Inc. ) ) Pioneer Natural Resources Co. ) ) Range Resources Corp. ) ) Spectra Energy Corp. ) ) Synergy Resources Corp. ) ) ) Personal Products Elizabeth Arden, Inc. ) ) Estee Lauder Companies, Inc. ) ) ) Pharmaceuticals Auxilium Pharmaceuticals, Inc. ) ) AVANIR Pharmaceuticals, Inc. ) ) Zoetis, Inc. ) ) ) Professional Services IHS, Inc. ) ) Verisk Analytics, Inc. ) ) ) Real Estate Management & Development CBRE Group, Inc. ) ) Semiconductors & Semiconductor Equipment Avago Technologies Ltd. ) ) Linear Technology Corp. ) ) ) Software Adobe Systems, Inc. ) ) Autodesk, Inc. ) ) Ellie Mae, Inc. ) ) NetSuite, Inc. ) ) Tangoe, Inc. ) ) Workday, Inc. ) ) ) Specialty Retail CarMax, Inc. ) ) O'Reilly Automotive, Inc. ) ) Ross Stores, Inc. ) ) ) Technology Hardware, Storage & Peripherals Silicon Graphics International Corp. ) ) Textiles, Apparel & Luxury Goods PVH Corp. ) ) Under Armour, Inc. ) ) VF Corp. ) ) ) Trading Companies & Distributors Beacon Roofing Supply, Inc. ) ) Fastenal Co. ) ) ITOCHU Corp. (a) ) ) MSC Industrial Direct Co., Inc. ) ) ) Wireless Telecommunication Services SBA Communications Corp. ) ) TOTAL COMMON STOCKS (Proceeds $25,488,846) ) EXCHANGE TRADED FUNDS Consumer Discretionary Select Sector SPDR Fund ) ) Consumer Staples Select Sector SPDR Fund ) ) Energy Select Sector SPDR Fund ) ) Financial Select Sector SPDR Fund ) ) Health Care Select Sector SPDR Fund ) ) Industrial Select Sector SPDR Fund ) ) iShares iBoxx High Yield Corporate Bond ETF ) ) Materials Select Sector SPDR Fund ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) ) Technology Select Sector SPDR Fund ) ) Utilities Select Sector SPDR Fund ) ) Vanguard FTSE Europe ETF ) ) TOTAL EXCHANGE TRADED FUNDS (Proceeds $14,805,150) ) Principal Amount US GOVERNMENT NOTE/BOND United States Treasury Bond 3.625%, 02/15/2044 ) ) 3.375%, 05/15/2044 ) ) United States Treasury Note 1.625%, 04/30/2019 ) ) 2.500%, 05/15/2024 ) ) TOTAL US GOVERNMENT NOTE/BOND (Proceeds $2,779,931) ) Total Securities Sold Short (Proceeds $43,073,927) $ ) ADR American Depositary Receipts (a) Foreign issued security. Aurora Horizons Fund Consolidated Schedule of Options Written May 31, 2014 (Unaudited) CALL OPTIONS Contracts Value Abbott Laboratories Expiration: January 2015, Exercise Price $42.00 ) $ ) Accenture PLC Expiration: January 2015, Exercise Price $87.50 ) ) American Express Co. Expiration: January 2015, Exercise Price $97.50 ) ) American International Group, Inc. Expiration: January 2015, Exercise Price $60.00 ) ) Apple, Inc. Expiration: January 2015, Exercise Price $625.00 (3 ) ) Expiration: January 2015, Exercise Price $665.00 (3 ) ) Bank of New York Mellon Corp. Expiration: January 2015, Exercise Price $40.00 ) ) Bed Bath & Beyond, Inc. Expiration: January 2015, Exercise Price $75.00 ) ) Berkshire Hathaway, Inc. Expiration: January 2015, Exercise Price $125.00 ) ) Boeing Co. Expiration: January 2015, Exercise Price $150.00 ) ) CarMax, Inc. Expiration: January 2015, Exercise Price $50.00 ) ) Chicago Board Options Exchange Volatility Index Expiration: June 2014, Exercise Price $20.00 ) ) Expiration: July 2014, Exercise Price $24.00 (a) ) ) Chipotle Mexican Grill, Inc. Expiration: January 2015, Exercise Price $580.00 (2 ) ) Coach, Inc. Expiration: January 2015, Exercise Price $62.50 ) ) Coca-Cola Co. Expiration: January 2015, Exercise Price $45.00 ) ) Corning, Inc. Expiration: January 2015, Exercise Price $22.00 ) ) CVS Caremark Corp. Expiration: January 2015, Exercise Price $75.00 ) ) DIRECTV Expiration: January 2015, Exercise Price $77.50 ) ) Expeditors International of Washington, Inc. Expiration: January 2015, Exercise Price $47.50 ) ) General Motors Co. Expiration: January 2015, Exercise Price $45.00 ) ) Google, Inc. Expiration: January 2015, Exercise Price $1,230.00 (2 ) ) Hertz Global Holdings, Inc. Expiration: January 2015, Exercise Price $30.00 ) ) Kohl's Corp. Expiration: January 2015, Exercise Price $62.50 ) ) Sinclair Broadcast Group, Inc. Expiration: December 2014, Exercise Price $40.00 ) ) SPDR S&P rust Expiration: December 2014, Exercise Price $187.00 (a) (5 ) ) Expiration: January 2015, Exercise Price $192.00 ) ) Target Corp. Expiration: January 2015, Exercise Price $67.50 ) ) United Parcel Service, Inc. Expiration: January 2015, Exercise Price $110.00 ) ) Walgreen Co. Expiration: January 2015, Exercise Price $65.00 ) ) Wal-Mart Stores, Inc. Expiration: January 2015, Exercise Price $85.00 ) ) Walt Disney Co. Expiration: January 2015, Exercise Price $85.00 ) ) Weight Watchers International, Inc. Expiration: January 2015, Exercise Price $45.00 ) ) Wells Fargo & Co. Expiration: January 2015, Exercise Price $50.00 ) ) Whole Foods Market, Inc. Expiration: January 2015, Exercise Price $60.00 ) ) ) PUT OPTIONS Accenture PLC Expiration: January 2015, Exercise Price $72.50 ) ) American Express Co. Expiration: January 2015, Exercise Price $80.00 ) ) American International Group, Inc. Expiration: January 2015, Exercise Price $45.00 ) ) Apple, Inc. Expiration: January 2015, Exercise Price $490.00 (8 ) ) Bank of America Corp. Expiration: January 2015, Exercise Price $15.00 ) ) Bank of New York Mellon Corp. Expiration: January 2015, Exercise Price $30.00 ) ) Bed Bath & Beyond, Inc. Expiration: January 2015, Exercise Price $60.00 ) ) Berkshre Hathaway, Inc. Expiration: January 2015, Exercise Price $105.00 ) ) Boeing Co. Expiration: January 2015, Exercise Price $125.00 ) ) CarMax, Inc. Expiration: January 2015, Exercise Price $40.00 ) ) Chipotle Mexican Grill, Inc. Expiration: January 2015, Exercise Price $490.00 (5 ) ) Coach, Inc. Expiration: January 2015, Exercise Price $45.00 ) ) Consumer Discretionary Select Sector SPDR Fund Expiration: September 2014, Exercise Price $60.00 (a) ) ) Consumer Staples Select Sector SPDR Fund Expiration: September 2014, Exercise Price $40.00 (a) ) ) Corning, Inc. Expiration: January 2015, Exercise Price $15.00 ) ) CurrencyShares Australian Dollar Trust Expiration: June 2014, Exercise Price $88.00 (a) ) ) CVS Caremark Corp. Expiration: January 2015, Exercise Price $62.50 ) ) DIRECTV Expiration: January 2015, Exercise Price $62.50 ) ) Expiration: January 2016, Exercise Price $82.50 ) ) Energy Select Sector SPDR Fund Expiration: September 2014, Exercise Price $83.00 (a) (7 ) ) Expeditors International of Washington, Inc. Expiration: January 2015, Exercise Price $37.50 ) ) Financial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $20.00 (a) ) ) General Motors Co. Expiration: January 2015, Exercise Price $35.00 ) ) Google, Inc. Expiration: January 2015, Exercise Price $1,010.00 (2 ) ) Health Care Select Sector SPDR Fund Expiration: September 2014, Exercise Price $54.00 (a) ) ) Hertz Global Holdings, Inc. Expiration: January 2015, Exercise Price $22.00 ) ) Industrial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $49.00 (a) ) ) iShares 20+ Year Treasury Bond ETF Expiration: September 2014, Exercise Price $100.00 (a) ) ) iShares China Large-Cap ETF Expiration: August 2014, Exercise Price $36.00 (a) ) ) iShares MSCI Brazil Capped ETF Expiration: July 2014, Exercise Price $41.00 (a) ) ) iShares MSCI Emerging Markets ETF Expiration: September 2014, Exercise Price $38.00 (a) ) ) iShares MSCI Germany ETF Expiration: January 2015, Exercise Price $28.00 (a) ) ) iShares MSCI Hong Kong ETF Expiration: September 2014, Exercise Price $16.00 (a) ) ) iShares MSCI South Korea Capped ETF Expiration: January 2015, Exercise Price $58.00 (a) ) ) iShares Russell 2000 ETF Expiration: June 2014, Exercise Price $96.00 (a) ) ) Expiration: June 2014, Exercise Price $111.00 ) ) Expiration: September 2014, Exercise Price $105.00 (a) ) ) Expiration: September 2014, Exercise Price $108.00 (a) (5 ) ) iShares US Real Estate ETF Expiration: June 2014, Exercise Price $62.00 (a) ) ) JPMorgan Chase & Co. Expiration: January 2015, Exercise Price $52.50 ) ) Kohl's Corp. Expiration: January 2015, Exercise Price $45.00 ) ) Materials Select Sector SPDR Fund Expiration: September 2014, Exercise Price $43.00 (a) ) ) Microsoft Corp. Expiration: January 2015, Exercise Price $37.00 ) ) National Oilwell Varco, Inc. Expiration: January 2015, Exercise Price $72.50 ) ) Sirius XM Holdings, Inc. Expiration: January 2015, Exercise Price $3.50 ) ) SPDR Barclays High Yield Bond ETF Expiration: January 2015, Exercise Price $39.00 (a) ) ) SPDR S&P rust Expiration: June 2014, Exercise Price $140.00 (a) ) ) Expiration: June 2014, Exercise Price $155.00 (a) ) ) Expiration: July 2014, Exercise Price $156.00 (a) ) ) Expiration: January 2015, Exercise Price $146.00 ) ) Target Corp. Expiration: January 2015, Exercise Price $55.00 ) ) Technology Select Sector SPDR Fund Expiration: September 2014, Exercise Price $33.00 (a) ) ) USG Corp. Expiration: January 2015, Exercise Price $27.00 ) ) Utilities Select Sector SPDR Fund Expiration: September 2014, Exercise Price $37.00 (a) ) ) Walgreen Co. Expiration: January 2015, Exercise Price $52.50 ) ) Wal-Mart Stores, Inc. Expiration: January 2015, Exercise Price $70.00 ) ) Wells Fargo & Co. Expiration: January 2015, Exercise Price $40.00 ) ) Whole Foods Market, Inc. Expiration: January 2015, Exercise Price $37.50 ) ) WisdomTree Japan Hedged Equity Fund Expiration: January 2015, Exercise Price $49.38 (a) Total Options Written (Premiums Received $2,058,536) $ ) (a) All or a portion of this security is held by Aurora Horizons Fund CFC Ltd. Aurora Horizons Fund Consolidated Schedule of Open Futures Contracts May 31, 2014 (Unaudited) Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) 10 Year Commonwealth Treasury Bond Future (a) 21 $ Jun-14 $ 90 Day Euro Future (a) Sep-15 Brent Crude Future (a) 25 Jul-14 CBT Wheat Future (a) 1 Jul-14 ) Cocoa Future (a) 12 Jul-14 Coffee "C" Future (a) 5 Sep-14 ) Corn Future - No. 2 Yellow (a) 16 Jul-14 ) E-Mini DJIA Future (a) 15 Jun-14 E-mini S&P 500 Future (a) 15 Jun-14 Euro - Bund Future (a) 16 Jun-14 Euro STOXX 50 Future (a) 44 Jun-14 FTSE 100 Index Future (a) 19 Jun-14 German Stock Index Future (a) 2 Jun-14 Hang Seng Index Future (a) 3 Jul-14 KCB Wheat Future (a) 8 Jul-14 ) NASDAQ 100 E-Mini Future (a) 19 Jun-14 Natural Gas Future (a) 12 Jul-14 ) Russell 2000 Mini Index Future (a) 5 Jun-14 SGX Japanese Governemnt Bond Future (a) 33 Jun-14 SGX Nikkei 225 Future (a) 6 Jun-14 Soybean Future - No. 2 Yellow (a) 5 Jul-14 Soybean Meal Future (a) 6 Jul-14 Three Month Euro Euribor Interest Rate Future (a) Sep-15 Three Month Sterling Interest Rate Future (a) 56 Sep-15 U.S. Treasury Long Bond Future (a) 29 Sep-14 WTI Crude Oil Future (a) 3 Jul-14 Total Futures Contracts Purchased $ $ CAC 40 10 Euro Future (a) $ ) Jun-14 $ ) CME Ultra Long U.S. Treasury Bond Future ) Jul-14 ) Electrolytic Copper Future (a) ) Jun-14 ) E-mini S&P 500 Future ) Jun-14 ) OSE Nikkei 225 Future ) Jun-14 Primary Aluminum Future (a) ) Sep-14 ) Primary Aluminum Future (a) ) Jun-14 Silver Future (a) ) Jul-14 Tokyo Price Index Future ) Jun-14 U.S. Treasury Long Bond Future ) Jul-14 ) Total Futures Contracts Sold $ ) $ ) Total Net Future Contracts $ (a) Contract held by Aurora Horizons Fund CFC Ltd. Aurora Horizons Fund Consolidated Schedule of Open Forward Currency Contracts May 31, 2014 (Unaudited) Sale Contracts: Unrealized Notional Forward Expiration Currency to U.S. $ Value at Currency to U.S. $ Value on Appreciation Counterparty of contract Amount Date be Received May 31, 2014 be Delivered Origination Date (Depreciation) Morgan Stanley & Co., Inc. (a) 6/20/2014 AUD USD $ Morgan Stanley & Co., Inc. (a) 6/20/2014 CAD USD U.S. Bank 6/18/2014 CHF USD ) Morgan Stanley & Co., Inc. (a) 6/20/2014 CHF USD ) U.S. Bank 6/18/2014 DKK USD ) U.S. Bank 6/18/2014 EUR USD ) Morgan Stanley & Co., Inc. (a) 6/20/2014 EUR USD ) U.S. Bank 6/18/2014 GBP USD ) Morgan Stanley & Co., Inc. (a) 6/20/2014 GBP USD Morgan Stanley & Co., Inc. (a) 6/20/2014 JPY USD Morgan Stanley & Co., Inc. (a) 6/20/2014 MXN USD Morgan Stanley & Co., Inc. (a) 6/20/2014 NZD USD ) Total Purchase Contracts $ ) Sale Contracts: Unrealized Notional Forward Expiration Currency to U.S. $ Value at Currency to U.S. $ Value on Appreciation Counterparty of contract Amount Date be Received May 31, 2014 be Delivered Origination Date (Depreciation) U.S. Bank 6/4/2014 USD AUD $ ) Morgan Stanley & Co., Inc. (a) 6/20/2014 USD AUD ) Morgan Stanley & Co., Inc. (a) 6/20/2014 USD CAD ) U.S. Bank 6/4/2014 USD CHF U.S. Bank 6/18/2014 USD CHF Morgan Stanley & Co., Inc. (a) 6/20/2014 USD CHF U.S. Bank 6/18/2014 USD DKK U.S. Bank 6/4/2014 USD EUR U.S. Bank 6/18/2014 USD EUR Morgan Stanley & Co., Inc. (a) 6/20/2014 USD EUR U.S. Bank 6/18/2014 USD GBP Morgan Stanley & Co., Inc. (a) 6/20/2014 USD GBP ) U.S. Bank 6/18/2014 USD JPY ) Morgan Stanley & Co., Inc. (a) 6/20/2014 USD JPY ) Morgan Stanley & Co., Inc. (a) 6/20/2014 USD MXN ) U.S. Bank 6/4/2014 USD NOK ) Morgan Stanley & Co., Inc. (a) 6/20/2014 USD NZD U.S. Bank 6/18/2014 USD SEK Total Sales Contracts $ Total Net Forward Contracts $ ) (a) Security held by Aurora Horizons Fund CFC Ltd. Abbreviations: AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Aurora Horizons Fund Consolidated Schedule of Total Return Swaps May 31, 2014 (Unaudited) Pay/Receive Unrealized Total Return on Financing Notional Number of Appreciation/ Reference Entity (a)(b) Reference Entity Rate Amount Shares/Units (Depreciation) Aozora Bank NPV Pay 0.598% $ $ Astrazeneca PLC Pay 0.887% ) iShares Russell 2000 ETF Receive 0.591% ) ) MSCI Pan-Euro Receive 0.191% ) ) ) NKSJ Holdings, Inc. NPV Pay 0.598% Orange S.A. Pay 0.659% Severn Trent PLC Pay 0.887% Shire PLC Pay 0.887% Softbank Corp. Pay 0.598% ) Sony Financial Holdings, Inc. Pay 0.598% ) Valent Pharmaceuticals Inte Receive 0.149% ) ) ) Total Net Total Return Swaps $ (a) Morgan Stanley is the counterpary for these open total return swaps. (b) Reset montly based on the terms of the contract. Aurora Horizons Fund Consolidated Schedule of Credit Default Swaps May 31, 2014 (Unaudited) Origination Date Unrealized Expiration Interest Rate Notional Premium Appreciation Reference Entity (b) Date Received (Paid) Amount Paid/(Received) (Depreciation) Buy Protection Chesapeake Energy Corp. 6/20/2019 (5.000)% $ $ ) $ ) 6.625%, 08/15/2020 The Hershey Co. 3/20/2019 (1.000)% ) ) 4.850%, 08/15/2015 Nine West Holdings 6/20/2019 (5.000)% ) 6.875%, 03/15/2019 Supervalu, Inc. 6/20/2016 (5.000)% ) ) 6.750%, 06/01/2021 Toys R US 12/20/2015 (5.000)% 7.375%, 10/15/2018 Total Buy Protection $ $ ) $ Sell Protection Advanced Micro Devices, Inc. 12/20/2018 5.000% ) ) 7.750%, 08/01/2020 AK Steel Corp. 12/20/2015 5.000% ) ) 7.625%, 05/15/2020 General Motors Co. 12/20/2018 5.000% ) 3.500%, 10/02/2018 Staples, Inc. 3/20/2019 1.000% ) ) ) 2.750%, 01/12/2018 Telecom Italia Spa 12/20/2018 1.000% ) ) 5.375% , 01/29/2019 Total Sell Protection ) $ $ (b) Morgan Stanley is the counterpary for these open credit default swaps. The cost basis of investments for federal income tax purposes at May 31, 2014. was as follows*: Cost of investments $ Gross unrealized appreciation on futures Gross unrealized appreciation on forwards Gross unrealized appreciation on swaps Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized appreciation on options Gross unrealized depreciation on futures ) Gross unrealized depreciation on forwards ) Gross unrealized depreciation on swaps ) Gross unrealized depreciation on investments ) Gross unrealized depreciation on short positions ) Gross unrealized depreciation on options ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent annual report. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. Aurora Horizons Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is that it seeks to preserve capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on March 27, 2013. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When a security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded.Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity.Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded.Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and asked prices as of the close of such exchange of board of trade.Swap agreements are priced by an approved independent pricing service.Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Trustees and other factors as warranted.In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unusual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. GAAP requires enhanced disclosures about the Fund's derivative activities, including how such activities are accounted for and their effect on the Fund's financial position and results of operations. The Fund is subject to equity price risk in the normal course of pursuing its investment objectives. The Fund enters into written call options to hedge against changes in the value of equities. The writing of call options is intended to reduce the volatility of the portfolio and to earn premium income. Written call options expose the Fund to minimal counterparty credit risk since they are exchange traded and the exchange’s clearing house guarantees the options against default. The Fund may also purchase put options to provide protection against adverse price effects from anticipated changes in prices of securities. The Fund may purchase and write call and put options on securities and indices and enter into related closing transactions. As a holder of a call option, the Fund has the right, but not the obligation, to purchase a security at the exercise price during the exercise period. As the writer of a call option, the Fund has the obligation to sell the security at the exercise price during the exercise period in the event the option is exercised. As a holder of a put option, the Fund has the right, but not the obligation, to sell a security at the exercise price during the exercise period. As the writer of a put option, the Fund has the obligation to buy the underlying security at the exercise price during the exercise period in the event the option is exercised. When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from options written. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or a loss. If a put option is exercised, the premium is deducted from the cost basis of the security purchased. The Fund, as a writer of an option, bears the market risk of an unfavorable change in the price of the security underlying the written option. When purchasing options, the Fund will recognize a realized loss equal to the premium paid to purchase the option, if the option expires unexercised. The difference between the proceeds received on effecting a closing sale transaction and the premium paid will be recognized as a realized gain or loss. If a put option is exercised, the premium paid is deducted from the proceeds on the sale of the underlying security in determining whether the Fund has a realized gain or loss. The Fund may enter into futures contracts traded on domestic exchanges, including stock index futures contracts. Upon entering into a contract, the Fund deposits and maintains as collateral such initial margin as required by the exchange on which the transaction is effected. Pursuant to the contract, the Fund agrees to receive from or pay to the broker an amount of cash equal to the daily fluctuation in value of the contract. Such receipts or payments are known as variation margin and are recorded by the Fund as unrealized gains and losses. When the contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. A stock index futures contract does not involve the physical delivery of the underlying stocks in the index. As collateral for futures contracts, the Fund is required under the 1940 Act to maintain assets consisting of cash, cash equivalents or liquid securities. This collateral is required to be adjusted daily to reflect the market value of the purchase obligation for long futures contracts or the market value of the instrument underlying the contract, but not less than the market price at which the futures contract was established, for short futures contracts. The risks inherent in the use of futures contracts include 1) adverse changes in the value of such instruments and 2) the possible absence of a liquid secondary market for any particular instrument at any time. Futures contracts also expose the Fund to counterparty credit risk. The Fund will not enter into these contracts unless they own either 1) an offsetting position in the securities or 2) cash and liquid assets with a value marked-to-market daily, sufficient to cover their potential obligations. The Fund is subject to equity price risk in the normal course of pursuing its investment objectives. The Fund may enter into various swap transactions for investment purposes to manage equity risk. These would be two-party contracts entered into primarily to exchange the returns (or differentials in rates of returns) earned or realized on particular pre-determined investments or instruments. The gross returns to be exchanged or “swapped” between parties are calculated with respect to a notional amount, i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index or market segment. Changes in the value of swap agreements are recognized as unrealized gains or losses in the Statement of Operations by “marking to market” on a daily basis to reflect the value of the swap agreement at the end of each trading day. The Fund amortizes upfront payments and/or accrue for the fixed payment stream on swap agreements on a daily basis with the net amount recorded as a component of unrealized gain or loss. A liquidation payment received or made at the termination of the swap agreement is recorded as a realized gain or loss. Over-the-counter financial derivative instruments, such as foreign currency contracts or swaps agreements, derive their value from underlying price indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker-dealer quotations or a Pricing Service.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a Pricing Service using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, fair value measured by the difference between the forward exchange rates at the dates of the entry into the contracts and the forward rates at the reporting date. The Fund's maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from/paid to the counterparty over the contract’s remaining life, to the extent that amount is positive. Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions.The Fund does not isolate the portion of the results of operations from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Realized foreign exchange gains or losses arising from sales of portfolio securities and sales and maturities of short-term securities are reported within realized gain (loss) on investments. Net unrealized foreign exchange gains and losses arising from changes in the values of investments in securities from fluctuations in exchange rates are reported within unrealized gain (loss) on investments. The Fund may sell a security it does not own in anticipation of a decline in the fair value of that security. When the Fund sells a security short, it must borrow the security sold short and deliver it to the broker-dealer through which it made the short sale. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of a short sale. The amount of the liability is subsequently marked-to-market to reflect the current value of the short positions. Subsequent fluctuations in the market prices of the securities investment sold, but not yet purchased, may require purchasing the securities at prices which could differ from the amount reflected in the this schedule of investments. The Fund is liable for any dividends or interest payable on securities while those securities are in a short position. This schedule of investments include the accounts of Aurora Horizons Fund CFC LTD(the “Subsidiary”), a wholly-owned and controlled subsidiary of Aurora Horizons Fund. Aurora Horizons Fund may invest up to 25% of its total assets in its Subsidiary. The Subsidiary acts as an investment vehicle in order to invest in commodity-linked derivative instruments and other investments consistent with Aurora Horizons Fund’s investment objectives and policies. As of May 31, 2014, the Subsidiary’s net assets were $16,038,604, which represented approximately 8.22% of Aurora Horizons Fund’s net assets. The Subsidiary is an exempted Cayman investment company and as such is not subject to Cayman Islands taxes at the present time. For U.S. income tax purposes, the Subsidiary is a Controlled Foreign Corporation (“CFC”) not subject to U.S. income taxes. As a wholly-owned CFC, however, the Subsidiary’s net income and capital gains will be included each year in Aurora Horizons Fund’s investment company taxable income. (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Summary of Fair Value Exposure at May 31, 2014 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment spreads, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2014, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Assets Common Stocks (1) $ $
